Malcolm E. Bostwick brings this case here by writ of error. Articles 2249 and 2249a, Vernon's Ann.Civ.Stats. D. E. Allen and Mary B. Allen secured a money judgment against Bostwick by default. Bostwick insists here that the judgment must be reversed for want of lawful service of citation.
This contention must be sustained. The record discloses that service of citation on Bostwick was had on Sunday. Rule 6, Texas Rules of Civil Procedure, provides that "No civil suit shall be commenced nor process issued or served on Sunday, except in cases of injunction, attachment, garnishment, sequestration, or distress proceedings." See also Crabtree v. Whiteselle, 64 Tex. 111; Norvell v. Pye, Tex. Civ. App. 95 S.W. 666; Michael v. Michael, Tex. Civ. App. 100 S.W. 1018.
Judgment reversed and cause remanded. *Page 500